Citation Nr: 1617719	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  14-07 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Veterans Retraining Assistance Program (VRAP) benefits.


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to April 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

FINDING OF FACT

In April 2016, prior to the promulgation of a decision in this appeal, the Veteran informed VA that she was withdrawing the issue of entitlement to VRAP benefits.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran for the issue entitlement to VRAP benefits of have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  

The withdrawal may be made by the Veteran or by his or her authorized representative, and it must be in writing or be made on record during a hearing.  38 C.F.R. § 20.204. 

The Veteran wrote VA in April 2016, prior to the promulgation of a Board decision, that she wished to withdraw the appeal of her claim for entitlement to VRAP benefits.  



Thus, the Veteran has withdrawn this appeal and there remain no allegations of error of fact or law for appellate consideration.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.


ORDER

The appeal for entitlement to Veterans Retraining Assistance Program (VRAP) benefits is dismissed.





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


